Rich, J.:
This action is for damages alleged to have been sustained in consequence of plaintiff falling into an open manhole in Greene avenue in the borough of Brooklyn, the accident occurring under the following circumstances: An asphalt pavement was being laid in said street by the defendant company under a contract with the defendant city. Greene avenue runs east from Bushwick avenue. On the east side of the latter avenue the distance from the curb line to the fence line is eighteen feet, in the middle • of which space there is a flag walk six feet in width. The balance of the space on each side is dirt.. There were two manholes in Greene avenue just east of Bushwick avenue, one five feet and’ eight inches from the curb line of Greene avenue, and seventeen feet and six inches from the east curb line of Bushwick avenue; the other (the one in which plaintiff fell) is in about the center of Greene avenue, and sixteen feet from the east curb line of Bushwick avenue. The defendant company had commenced laying the asphalt surface on the morning of the day on which the accident happened, at the Bushwick avenue end of Greene avenue, and had fully covered the surface of the latter' avenue to a point east of the manholes at the time the accident occurred, and was engaged in rolling it with a steam roller. At the time plaintiff was injured the roller had been run into Bnsliwick avenue for the purpose of raising steam, and was standing still about twenty or twenty-five feet west of the manhole into Which plaintiff fell. It was necessary to remove the manhole covers while the asphalt was being rolled, in order that the roller could come in contact with the asphalt surface next to the manholes, and to prevent the covers being broken they had been removed about a half hour before the accident happened. To *404give notice to the public that the street was in process of .repair, four wooden horses, each twelve feet long,- had been placed two across the head of Greene avenue on a line with the east curb line of Bush wick avenue, and one across the sidewalk on the eást side of said avenue on each side of Greene avenue; each'.horse had painted on it in letters four or five inches long the-words “ Street'closed.” The plaintiff; at about eleven o’clock in the forenoon of May twenty-ninth, was - proceeding northerly on the easterly side of Bushwick avenue, and,-as she approached Greene aventie, was walking on the dirt between the flag walk and the fence line, about a foot or two from such fence line. As she stepped from the curb down on the asphalt on Greene avenue she heard a loud noise back of her and turned her head to see what it was, and, as she says, “ before I walked many, steps ” she fell into the manhole. Greene avenue is thirty feet wide between curbs. 'It is apparent, therefore, that from the time she turned hpr head to ascertain the cause of the noise, she walked some fifteen feet before she reached the manhole. She had passed one of the horses referred to, which crossed the flag walk entirely and'projected three feet over the dirt on each side of it. As the distance between the flag walk, and the fence line was six feet, three -of which were covered by the horse, the plaintiff traveling one or two feet from the fence line passed within one or two feet of the end of the- horse, upon which she might have seen the notice that Greene, avenue was closed. There was nothing to obstruct her view, and, as she testified, the surface of the street was bright, which attracted her attention some time before she reached it; the manhole she says was “ a great big black opening there in the middle of the street,” and “ if I had looked down I couldn’t lielp'Seeing that opening. I could see it. If I looked down I would have seen it.” She saw the roller and the men at work, and the conclusion is irresistible that had she exercised any* care" or-vigilance in observing where she was going she would have seen the manhole, "and the accident would not have happened. The conditions there required her to exercise a greater degree of care than is required of a pedestrian passing over a street in normal condition ; she could not recklessly disregard the precautions which the visible conditions required and proceed as if the street was free and unobstructed. There- is no satisfactory evidence in the case showing plaintiff free from con*405tributory negligence, or that she did anything by way of exercising caution or care in attempting to cross Greene' avenue. Had she exercised even an ordinary degree of care, it is difficult to conceive how she could have avoided seeing, not only the visible and actual conditions, including the open manhole, but the precautions taken by placing the lettered horses on each side of the avenue. It cannot be said that a pedestrian who fails to observe such surroundings and carelessly walks into an open manhole in broad daylight is free from negligence contributing to the accident. It is no answer to say that she testified that her attention was attracted from the street by some noise. She was standing within a few feet of four signs, announcing that the street was closed, one of which she had just passed that prevented access to Greene avenue over the flag walk; she saw the roller, and men at work a little further on; she knew the street was in process of repair, and her assumption that she could safely walk some fifteen feet, under such conditions, giving no attention to or even looking to see where she was going or what danger she was walking into, was not warranted and cannot be justified. Ordinary prudence required that if she was going to look elsewhere than at the obstructed street she was crossing, she should stop while so engaged and not continue walking while her attention was diverted. Upon the evidence the plaintiff was not entitled to recover, there being, no proof sufficient to meet the burden which the law places upon her of being herself free from negligence contributing to her injury, and the defendants’ motions for a nonsuit should have been granted. For this reason, and without determining whether the evidence is sufficient to establish negligence on the part of the defendants, the judgment and order must be reversed and a new trial granted, costs to abide the event.
Jenks, Hooker, Gaynor and Miller, JJ., concurred.
Judgment and order reversed and new trial granted, costs to abide the event.